DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-11, 13-21, 23-26, 28-34 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 11, 13-16, 21, 23-26, 28-31, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2019/0335532 hereinafter referred to as Kim) in view of Zhuo et al. (US# 2021/0168832 – hereinafter referred to as Zhuo).

	RE Claim 1, Kim discloses an apparatus for wireless communication (See Kim FIG 22), comprising: 
	a memory configured to store instructions (See Kim FIG 22); and 
	one or more processors communicatively coupled with the memory (See Kim FIG 22), wherein the one or more processors are configured to execute the instructions to cause the apparatus to: 
	identify a sidelink priority value of sidelink traffic to be transmitted via a sidelink channel (See Kim [0947]-[0951], [0957] – identify sidelink traffic priority PPPP); 
	identify a type of uplink traffic to be transmitted via an uplink channel (See Kim [0947]-[0951], [0957] – identify type of UL traffic), the uplink traffic is scheduled to be transmitted contemporaneously with the sidelink traffic (See Kim [0947]-[0951], [0957] – uplink and sidelink traffic transmitted at same time); 
	prioritize, based at least in part on the identification of the type of uplink traffic being of a first type uplink traffic, the uplink traffic regardless of the sidelink priority value (See Kim [0947]-[0951], [0957] – if uplink traffic is determined to be emergency traffic, UL traffic is prioritized over sidelink traffic regardless of sidelink priority); and 
	transmit, based on prioritizing the sidelink traffic or prioritizing the uplink traffic, at least one of the sidelink traffic or the uplink traffic (See Kim [0947]-[0951], [0957] – transmitting uplink or sidelink traffic based on priority).
	Kim does not specifically disclose wherein the first type includes random access channel (RACH) uplink communications.
	However, Zhuo teaches of wherein the first type includes random access channel (RACH) uplink communications (See Zhuo [0062]-[0063], [0244] – RACH mapping value compared to PPPP; Uu first type of service (i.e. RACH) can be prioritized over other SL and UL communications).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the traffic prioritization system, as disclosed in Kim, wherein the first type includes random access channel (RACH) uplink communications, as taught in Zhuo. One is motivated as such in order to better balance SL and UL data transmission requirements (See Zhuo Background; Summary).

	RE Claim 3, Kim, modified by Zhuo, discloses an apparatus, as set forth in claim 1 above, wherein the one or more processors are configured to execute the instructions to cause the apparatus to prioritize, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic (See Kim [0947]-[0951], [0957] – i.e. determining if UL traffic is not emergency traffic), the uplink traffic or the sidelink traffic where the sidelink priority value is less than a sidelink threshold priority value (See Kim [0956] – if UL traffic is not emergency traffic, SL is compared to threshold PPPP).

	RE Claim 4, Kim, modified by Zhuo, discloses an apparatus, as set forth in claim 3 above. Kim does not specifically disclose wherein the one or more processors are configured to execute the instructions to cause the apparatus to prioritize, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the uplink traffic or sidelink traffic based on an uplink priority value.
	However, Zhuo teaches of prioritizing, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the uplink traffic or sidelink traffic based on an uplink priority value (See Zhuo [0062]-[0063], [0244] – Table 7 – prioritizing uplink traffic/sidelink traffic based on traffic type being a certain type or not being a certain type (i.e. not being highest priority “first service type”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the traffic prioritization system, as disclosed in Kim, comprising prioritizing, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the uplink traffic or sidelink traffic based on an uplink priority value, as taught in Zhuo. One is motivated as such in order to better balance SL and UL data transmission requirements (See Zhuo Background; Summary).

	RE Claim 5, Kim, modified by Zhuo, discloses an apparatus, as set forth in claim 4 above, wherein the uplink priority value indicates the uplink traffic includes ultra-reliable low-latency communications (URLLC) uplink traffic (See Zhuo [0240] – URLLC is preferred over PC5).

	RE Claim 6, Kim, modified by Zhuo, discloses an apparatus, as set forth in claim 4 above, wherein the one or more processors are configured to execute the instructions to cause the apparatus to prioritize, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the uplink priority value is equal to one (See Zhuo [0244] – Table 7 – based on traffic not being a certain type, sidelink traffic is prioritized; UL priority value equal to 1).

	RE Claim 11, Kim discloses a method for wireless communication at a user equipment (UE) (See Kim FIG 22), comprising:
	identifying a sidelink priority value of sidelink traffic to be transmitted via a sidelink channel (See Kim [0947]-[0951], [0957] – identify sidelink traffic priority PPPP); 
	identifying a type of uplink traffic to be transmitted via an uplink channel (See Kim [0947]-[0951], [0957] – identify type of UL traffic), the uplink traffic is scheduled to be transmitted contemporaneously with the sidelink traffic (See Kim [0947]-[0951], [0957] – uplink and sidelink traffic transmitted at same time); 
	prioritizing, based at least in part on the identification of the type of uplink traffic being of a first type uplink traffic, the uplink traffic regardless of the sidelink priority value (See Kim [0947]-[0951], [0957] – if uplink traffic is determined to be emergency traffic, UL traffic is prioritized over sidelink traffic regardless of sidelink priority); and 
	transmitting, based on prioritizing the sidelink traffic or prioritizing the uplink traffic, at least one of the sidelink traffic or the uplink traffic (See Kim [0947]-[0951], [0957] – transmitting uplink or sidelink traffic based on priority).
	Kim does not specifically disclose wherein the first type includes random access channel (RACH) uplink communications.
	However, Zhuo teaches of wherein the first type includes random access channel (RACH) uplink communications (See Zhuo [0062]-[0063], [0244] – RACH mapping value compared to PPPP; Uu first type of service (i.e. RACH) can be prioritized over other SL and UL communications).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the traffic prioritization system, as disclosed in Kim, wherein the first type includes random access channel (RACH) uplink communications, as taught in Zhuo. One is motivated as such in order to better balance SL and UL data transmission requirements (See Zhuo Background; Summary).

	RE Claim 13, Kim, modified by Zhuo, discloses a method, as set forth in claim 11 above, further comprising prioritizing, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic (See Kim [0947]-[0951], [0957] – i.e. determining if UL traffic is not emergency traffic), the uplink traffic or the sidelink traffic where the sidelink priority value is less than a sidelink threshold priority value (See Kim [0956] – if UL traffic is not emergency traffic, SL is compared to threshold PPPP).

	RE Claim 14, Kim, modified by Zhuo, discloses a method, as set forth in claim 13 above. Kim does not specifically disclose wherein prioritizing the uplink traffic or the sidelink traffic includes prioritizing, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the uplink traffic or sidelink traffic based on an uplink priority value.
	However, Zhuo teaches of prioritizing the uplink traffic or the sidelink traffic includes prioritizing, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the uplink traffic or sidelink traffic based on an uplink priority value (See Zhuo [0062]-[0063], [0244] – Table 7 – prioritizing uplink traffic/sidelink traffic based on traffic type being a certain type or not being a certain type (i.e. not being highest priority “first service type”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the traffic prioritization system, as disclosed in Kim, comprising prioritizing the uplink traffic or the sidelink traffic includes prioritizing, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the uplink traffic or sidelink traffic based on an uplink priority value, as taught in Zhuo. One is motivated as such in order to better balance SL and UL data transmission requirements (See Zhuo Background; Summary).

	RE Claim 15, Kim, modified by Zhuo, discloses a method, as set forth in claim 14 above, wherein the uplink priority value indicates the uplink traffic includes ultra-reliable low-latency communications (URLLC) uplink traffic (See Zhuo [0240] – URLLC is preferred over PC5).

	RE Claim 16, Kim, modified by Zhuo, discloses a method, as set forth in claim 14 above, wherein the one or more processors are configured to execute the instructions to cause the apparatus to prioritize, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the uplink priority value is equal to one (See Zhuo [0244] – Table 7 – based on traffic not being a certain type, sidelink traffic is prioritized; UL priority value equal to 1).

	RE Claim 21, Kim discloses an apparatus for wireless communication (See Kim FIG 22), comprising:
	Means for identifying a sidelink priority value of sidelink traffic to be transmitted via a sidelink channel (See Kim [0947]-[0951], [0957] – identify sidelink traffic priority PPPP); 
	Means for identifying a type of uplink traffic to be transmitted via an uplink channel (See Kim [0947]-[0951], [0957] – identify type of UL traffic), the uplink traffic is scheduled to be transmitted contemporaneously with the sidelink traffic (See Kim [0947]-[0951], [0957] – uplink and sidelink traffic transmitted at same time); 
	Means for prioritizing, based at least in part on the identification of the type of uplink traffic being of a first type uplink traffic, the uplink traffic regardless of the sidelink priority value (See Kim [0947]-[0951], [0957] – if uplink traffic is determined to be emergency traffic, UL traffic is prioritized over sidelink traffic regardless of sidelink priority); and 
	Means for transmitting, based on prioritizing the sidelink traffic or prioritizing the uplink traffic, at least one of the sidelink traffic or the uplink traffic (See Kim [0947]-[0951], [0957] – transmitting uplink or sidelink traffic based on priority).
	Kim does not specifically disclose wherein the first type includes random access channel (RACH) uplink communications.
	However, Zhuo teaches of wherein the first type includes random access channel (RACH) uplink communications (See Zhuo [0062]-[0063], [0244] – RACH mapping value compared to PPPP; Uu first type of service (i.e. RACH) can be prioritized over other SL and UL communications).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the traffic prioritization system, as disclosed in Kim, wherein the first type includes random access channel (RACH) uplink communications, as taught in Zhuo. One is motivated as such in order to better balance SL and UL data transmission requirements (See Zhuo Background; Summary).

	RE Claim 23, Kim, modified by Zhuo, discloses an apparatus, as set forth in claim 21 above, wherein the means for prioritizing prioritizes, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic (See Kim [0947]-[0951], [0957] – i.e. determining if UL traffic is not emergency traffic), the uplink traffic or the sidelink traffic where the sidelink priority value is less than a sidelink threshold priority value (See Kim [0956] – if UL traffic is not emergency traffic, SL is compared to threshold PPPP).

	RE Claim 24, Kim, modified by Zhuo, discloses an apparatus, as set forth in claim 23 above. Kim does not specifically disclose wherein the means for prioritizing prioritizes, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the uplink traffic or sidelink traffic based on an uplink priority value.
	However, Zhuo teaches of wherein the means for prioritizing prioritizes, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the uplink traffic or sidelink traffic based on an uplink priority value (See Zhuo [0062]-[0063], [0244] – Table 7 – prioritizing uplink traffic/sidelink traffic based on traffic type being a certain type or not being a certain type (i.e. not being highest priority “first service type”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the traffic prioritization system, as disclosed in Kim, wherein the means for prioritizing prioritizes, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the uplink traffic or sidelink traffic based on an uplink priority value, as taught in Zhuo. One is motivated as such in order to better balance SL and UL data transmission requirements (See Zhuo Background; Summary).

	RE Claim 25, Kim, modified by Zhuo, discloses an apparatus, as set forth in claim 42 above, wherein the uplink priority value indicates the uplink traffic includes ultra-reliable low-latency communications (URLLC) uplink traffic (See Zhuo [0240] – URLLC is preferred over PC5).

	RE Claim 26, Kim discloses A non-transitory computer-readable medium, comprising code executable by one or more processors for wireless communication (See Kim FIG 22), the code comprising code for:
	identifying a sidelink priority value of sidelink traffic to be transmitted via a sidelink channel (See Kim [0947]-[0951], [0957] – identify sidelink traffic priority PPPP); 
	identifying a type of uplink traffic to be transmitted via an uplink channel (See Kim [0947]-[0951], [0957] – identify type of UL traffic), the uplink traffic is scheduled to be transmitted contemporaneously with the sidelink traffic (See Kim [0947]-[0951], [0957] – uplink and sidelink traffic transmitted at same time); 
	prioritizing, based at least in part on the identification of the type of uplink traffic being of a first type uplink traffic, the uplink traffic regardless of the sidelink priority value (See Kim [0947]-[0951], [0957] – if uplink traffic is determined to be emergency traffic, UL traffic is prioritized over sidelink traffic regardless of sidelink priority); and 
	transmitting, based on prioritizing the sidelink traffic or prioritizing the uplink traffic, at least one of the sidelink traffic or the uplink traffic (See Kim [0947]-[0951], [0957] – transmitting uplink or sidelink traffic based on priority).
	Kim does not specifically disclose wherein the first type includes random access channel (RACH) uplink communications.
	However, Zhuo teaches of wherein the first type includes random access channel (RACH) uplink communications (See Zhuo [0062]-[0063], [0244] – RACH mapping value compared to PPPP; Uu first type of service (i.e. RACH) can be prioritized over other SL and UL communications).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the traffic prioritization system, as disclosed in Kim, wherein the first type includes random access channel (RACH) uplink communications, as taught in Zhuo. One is motivated as such in order to better balance SL and UL data transmission requirements (See Zhuo Background; Summary).

	RE Claim 28, Kim, modified by Zhuo, discloses a non-transitory computer-readable medium, as set forth in claim 26 above, wherein the code for prioritizing prioritizes, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic (See Kim [0947]-[0951], [0957] – i.e. determining if UL traffic is not emergency traffic), the uplink traffic or the sidelink traffic where the sidelink priority value is less than a sidelink threshold priority value (See Kim [0956] – if UL traffic is not emergency traffic, SL is compared to threshold PPPP).

	RE Claim 29, Kim, modified by Zhuo, discloses a non-transitory computer-readable medium, as set forth in claim 28 above. Kim does not specifically disclose wherein the code for prioritizing prioritizes, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the uplink traffic or sidelink traffic based on an uplink priority value.
	However, Zhuo teaches of wherein the code for prioritizing prioritizes, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the uplink traffic or sidelink traffic based on an uplink priority value (See Zhuo [0062]-[0063], [0244] – Table 7 – prioritizing uplink traffic/sidelink traffic based on traffic type being a certain type or not being a certain type (i.e. not being highest priority “first service type”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the traffic prioritization system, as disclosed in Kim, wherein the code for prioritizing prioritizes, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the uplink traffic or sidelink traffic based on an uplink priority value, as taught in Zhuo. One is motivated as such in order to better balance SL and UL data transmission requirements (See Zhuo Background; Summary).

	RE Claim 30, Kim, modified by Zhuo, discloses a non-transitory computer-readable medium, as set forth in claim 29 above, wherein the uplink priority value indicates the uplink traffic includes ultra-reliable low-latency communications (URLLC) uplink traffic (See Zhuo [0240] – URLLC is preferred over PC5).

	RE Claim 31, Kim, modified by Zhuo, discloses an apparatus, as set forth in claim 24 above, wherein the means for prioritizing the uplink traffic or the sidelink traffic prioritizes, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic (See Kim [0947]-[0951], [0957] – transmitting sidelink traffic based on priority if traffic isn’t emergency traffic).
	Kim, modified by Zhuo, does not specifically disclose prioritizing the sidelink traffic where the uplink priority value is equal to one.
	However, Kim, modified by Zhuo, teaches that different uplink/sidelink traffic can have different levels of priority and that sidelink traffic can be prioritized over uplink traffic when the uplink traffic isn’t a certain type of traffic (i.e. Zhuo [0062]) and sidelink traffic has higher priority (See Kim [0947]-[0951], [0957]; Zhuo Table 7). The assigned “values” of priority in the claim language is arbitrary since the claim language of a “value” equal to “one” can represent a high priority (if the priority decreases as the priority value increases) or a low priority (if the priority increases as the priority value increases). Therefore, assigning a value to the uplink traffic as “one” would be an obvious matter of design choice within the skill of the art. That is, the claim language does not describe the scale (i.e. 1-10 or 10-1) nor does the claim language set limits as to any other priority values that could be “higher” or “lower” than “one” (i.e. zero, fractional priority values?).  In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural Metals v. Alpana Aluminum Products, Inc., 454 F. 2d 98, 172 USPQ 341 (8th Cir. 1972); National Connector Corp. v. Malco Manufacturing Co., 392 F.2d 766.  157 USPQ 401 (8th Cir.) cert. denied, 393 U.S. 923, 159 USPQ 799 (1968).

	RE Claim 33, Kim, modified by Zhuo, discloses a non-transitory computer-readable medium, as set forth in claim 29 above, wherein the code for prioritizing the uplink traffic or the sidelink traffic prioritizes, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic (See Kim [0947]-[0951], [0957] – transmitting sidelink traffic based on priority if traffic isn’t emergency traffic).
	Kim, modified by Zhuo, does not specifically disclose prioritizing the sidelink traffic where the uplink priority value is equal to one.
	However, Kim, modified by Zhuo, teaches that different uplink/sidelink traffic can have different levels of priority and that sidelink traffic can be prioritized over uplink traffic when the uplink traffic isn’t a certain type of traffic (i.e. Zhuo [0062]) and sidelink traffic has higher priority (See Kim [0947]-[0951], [0957]; Zhuo Table 7). The assigned “values” of priority in the claim language is arbitrary since the claim language of a “value” equal to “one” can represent a high priority (if the priority decreases as the priority value increases) or a low priority (if the priority increases as the priority value increases). Therefore, assigning a value to the uplink traffic as “one” would be an obvious matter of design choice within the skill of the art. That is, the claim language does not describe the scale (i.e. 1-10 or 10-1) nor does the claim language set limits as to any other priority values that could be “higher” or “lower” than “one” (i.e. zero, fractional priority values?).  In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural Metals v. Alpana Aluminum Products, Inc., 454 F. 2d 98, 172 USPQ 341 (8th Cir. 1972); National Connector Corp. v. Malco Manufacturing Co., 392 F.2d 766.  157 USPQ 401 (8th Cir.) cert. denied, 393 U.S. 923, 159 USPQ 799 (1968).

Claims 7, 17, 32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2019/0335532 hereinafter referred to as Kim) in view of Zhuo et al. (US# 2021/0168832 – hereinafter referred to as Zhuo) and Li et al. (US# 2018/0176871 – hereinafter referred to as Li).

	RE Claim 7, Kim, modified by Zhuo, discloses an apparatus, as set forth in claim 3 above. Kim, modified by Zhuo, does not specifically disclose wherein the one or more processors are configured to execute the instructions to cause the apparatus to prioritize, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the uplink traffic is a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) transmission.
	However, Li teaches of wherein the one or more processors are configured to execute the instructions to cause the apparatus to prioritize, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the uplink traffic is a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) transmission (See Li [0268] – priority of PUSCH w/o UCI lower than priority of D2D traffic).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the traffic prioritization system, as disclosed in Kim, modified by Zhuo, wherein the one or more processors are configured to execute the instructions to cause the apparatus to prioritize, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the uplink traffic is a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) transmission, as taught in Li. One is motivated as such in order to improve power allocation and performance of important signals and channels (See Li [0102]).

	RE Claim 17, Kim, modified by Zhuo, discloses a method, as set forth in claim 13 above. Kim, modified by Zhuo, does not specifically disclose wherein prioritizing the uplink traffic or the sidelink traffic includes prioritizing, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the uplink traffic is a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) transmission.
	However, Li teaches of wherein prioritizing the uplink traffic or the sidelink traffic includes prioritizing, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the uplink traffic is a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) transmission (See Li [0268] – priority of PUSCH w/o UCI lower than priority of D2D traffic).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the traffic prioritization system, as disclosed in Kim, modified by Zhuo, wherein prioritizing the uplink traffic or the sidelink traffic includes prioritizing, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the uplink traffic is a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) transmission, as taught in Li. One is motivated as such in order to improve power allocation and performance of important signals and channels (See Li [0102]).

	RE Claim 32, Kim, modified by Zhuo, discloses an apparatus, as set forth in claim 23 above. Kim, modified by Zhuo, does not specifically disclose wherein the means for prioritizing the uplink traffic or the sidelink traffic prioritizes, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the uplink traffic is a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) transmission.
	However, Li teaches of wherein the means for prioritizing the uplink traffic or the sidelink traffic prioritizes, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the uplink traffic is a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) transmission (See Li [0268] – priority of PUSCH w/o UCI lower than priority of D2D traffic).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the traffic prioritization system, as disclosed in Kim, modified by Zhuo, wherein the means for prioritizing the uplink traffic or the sidelink traffic prioritizes, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the uplink traffic is a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) transmission, as taught in Li. One is motivated as such in order to improve power allocation and performance of important signals and channels (See Li [0102]).

	RE Claim 34, Kim, modified by Zhuo, discloses a non-transitory computer-readable medium, as set forth in claim 28 above. Kim, modified by Zhuo, does not specifically disclose wherein the code for prioritizing the uplink traffic or the sidelink traffic prioritizes, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the uplink traffic is a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) transmission.
	However, Li teaches of wherein the code for prioritizing the uplink traffic or the sidelink traffic prioritizes, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the uplink traffic is a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) transmission (See Li [0268] – priority of PUSCH w/o UCI lower than priority of D2D traffic).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the traffic prioritization system, as disclosed in Kim, modified by Zhuo, wherein the code for prioritizing the uplink traffic or the sidelink traffic prioritizes, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the uplink traffic is a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) transmission, as taught in Li. One is motivated as such in order to improve power allocation and performance of important signals and channels (See Li [0102]).

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2019/0335532 hereinafter referred to as Kim) in view of Zhuo et al. (US# 2021/0168832 – hereinafter referred to as Zhuo) and Lu et al. (US# 2020/0045724 – hereinafter referred to as Lu).

	RE Claim 8, Kim, modified by Zhuo, discloses an apparatus, as set forth in claim 3 above. Kim, modified by Zhuo, does not specifically disclose wherein the one or more processors are configured to execute the instructions to cause the apparatus to prioritize, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the sidelink priority value is less than an uplink priority value of the uplink traffic.
	However, Lu teaches of wherein the one or more processors are configured to execute the instructions to cause the apparatus to prioritize, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the sidelink priority value is less than an uplink priority value of the uplink traffic (See Lu [0113] – prioritizing D2D retransmission over UL regardless of priority of UL even if UL priority is higher).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the traffic prioritization system, as disclosed in Kim, modified by Zhuo, wherein the one or more processors are configured to execute the instructions to cause the apparatus to prioritize, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the sidelink priority value is less than an uplink priority value of the uplink traffic, as taught in Lu. One is motivated as such in order to better coordinate D2D and UL transmissions (See Lu Background; Summary).

	RE Claim 18, Kim, modified by Zhuo, discloses a method, as set forth in claim 13 above. Kim, modified by Zhuo, does not specifically disclose wherein prioritizing the uplink traffic or the sidelink traffic includes prioritizing, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the sidelink priority value is less than an uplink priority value of the uplink traffic.
	However, Lu teaches of wherein prioritizing the uplink traffic or the sidelink traffic includes prioritizing, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the sidelink priority value is less than an uplink priority value of the uplink traffic (See Lu [0113] – prioritizing D2D retransmission over UL regardless of priority of UL even if UL priority is higher).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the traffic prioritization system, as disclosed in Kim, modified by Zhuo, wherein prioritizing the uplink traffic or the sidelink traffic includes prioritizing, based at least in part on the identification of the type of uplink traffic not being of the first type uplink traffic, the sidelink traffic where the sidelink priority value is less than an uplink priority value of the uplink traffic, as taught in Lu. One is motivated as such in order to better coordinate D2D and UL transmissions (See Lu Background; Summary).

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2019/0335532 hereinafter referred to as Kim) in view of Zhuo et al. (US# 2021/0168832 – hereinafter referred to as Zhuo) and Rudolf et al. (US# 2017/0230939 – hereinafter referred to as Rudolf).

	RE Claim 9, Kim, modified by Zhuo, discloses an apparatus, as set forth in claim 1 above. Kim, modified by Zhuo, does not specifically disclose wherein the sidelink priority value is indicated in a physical sidelink control channel (PSCCH).
	However, Rudolf teaches of wherein the sidelink priority value is indicated in a physical sidelink control channel (PSCCH) (See Rudolf [0218] – priority level of D2D in sidelink control field of PSCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the traffic prioritization system, as disclosed in Kim, modified by Zhuo, wherein the sidelink priority value is indicated in a physical sidelink control channel (PSCCH), as taught in Rudolf. One is motivated as such in order to more efficiently allocate and utilize network resources (See Rudolf [0002]).

	RE Claim 19, Kim, modified by Zhuo, discloses a method, as set forth in claim 11 above. Kim, modified by Zhuo, does not specifically disclose wherein the sidelink priority value is indicated in a physical sidelink control channel (PSCCH).
	However, Rudolf teaches of wherein the sidelink priority value is indicated in a physical sidelink control channel (PSCCH) (See Rudolf [0218] – priority level of D2D in sidelink control field of PSCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the traffic prioritization system, as disclosed in Kim, modified by Zhuo, wherein the sidelink priority value is indicated in a physical sidelink control channel (PSCCH), as taught in Rudolf. One is motivated as such in order to more efficiently allocate and utilize network resources (See Rudolf [0002]).

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2019/0335532 hereinafter referred to as Kim) in view of Zhuo et al. (US# 2021/0168832 – hereinafter referred to as Zhuo) and Pan et al. (US# 2020/0205209 – hereinafter referred to as Pan).

	RE Claim 10, Kim, modified by Zhuo, discloses an apparatus, as set forth in claim 1 above. Kim, modified by Zhuo, does not specifically disclose wherein the sidelink priority value is associated with a PC5 fifth generation (5G) quality-of-service (QoS) indicator (5QI) (PQI).
	However, Pan teaches of wherein the sidelink priority value is associated with a PC5 fifth generation (5G) quality-of-service (QoS) indicator (5QI) (PQI) (See Pan [0150] – 5QI for PC5 priority indication (VQI)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the traffic prioritization system, as disclosed in Kim, modified by Zhuo, wherein the sidelink priority value is associated with a PC5 fifth generation (5G) quality-of-service (QoS) indicator (5QI) (PQI), as taught in Pan. One is motivated as such in order to better establish sidelink communication for V2X service (See Pan Background; Summary).

	RE Claim 20, Kim, modified by Zhuo, discloses a method, as set forth in claim 11 above. Kim, modified by Zhuo, does not specifically disclose wherein the sidelink priority value is associated with a PC5 fifth generation (5G) quality-of-service (QoS) indicator (5QI) (PQI).
	However, Pan teaches of wherein the sidelink priority value is associated with a PC5 fifth generation (5G) quality-of-service (QoS) indicator (5QI) (PQI) (See Pan [0150] – 5QI for PC5 priority indication (VQI)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the traffic prioritization system, as disclosed in Kim, modified by Zhuo, wherein the sidelink priority value is associated with a PC5 fifth generation (5G) quality-of-service (QoS) indicator (5QI) (PQI), as taught in Pan. One is motivated as such in order to better establish sidelink communication for V2X service (See Pan Background; Summary).
Response to Arguments
	Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive.
	Regarding Applicant's arguments that the cited references do not teach “prioritize, based at least in part on the identification of the type of uplink traffic being of a first type uplink traffic, the uplink traffic regardless of the sidelink priority value, wherein the first type includes random access channel (RACH) uplink communications”, the Examiner respectfully disagrees. The Applicant has argued that in Zhuo, the RACH mapping value is compared with the PPPP value and therefore the prioritization cannot be performed “regardless of the sidelink priority value”. The Examiner submits that firstly, nowhere in the claim language does it require that a comparison with a priority value NOT take place. That is, even if a RACH priority is compared with other SL traffic priority values, as long as the RACH is prioritized over the SL traffic, it is prioritized “regardless of the sidelink priority value”. Secondly, Zhuo does teach that a first type of uplink communication traffic (RACH) is prioritized “regardless of sidelink priority value” (See Zhuo [0062] – first type uplink traffic is prioritized over other uplink traffic types and second type sidelink traffic).


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US# 2019/0253977 – which teaches of prioritizing PRACH of Uu over sidelink traffic which has higher priority than uplink PUCCH & PUSCH traffic).

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477